DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claims 1, 2, and 7 is acknowledged.
The amendment to Claim 1 overcomes the claim interpretation under 35 U.S.C. § 112(f).

Applicant's arguments filed 7/22 have been fully considered but they are not persuasive. 
The applicant argues that the amendments to Claim 1 overcome the 112 rejection. The amendment does not address the previously identified issue. The claims lack the necessary element to perform a shearography measurement. The use for shearography is considered intended use. If the applicant does not want the shearography to be considered intended use, specific essential elements drawn to a shearography measurement device must be included.
 The amendment to Claim 2 overcomes the 112 Claim rejection. The antecedent basis rejection is withdrawn.
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the apparent point source location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., laser sources converge at a point at the lens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the argument that Xiang is concerned with the exiting angle of the beams and not the apparent point source location is not relevant as a recitation with 
In looking for differences with the applicant’s invention, the applicant identifies several differences between the applicant’s invention and the prior art. The applicant first asserts that Xiang discloses creating sparsely and densely illuminated areas on a target by directing the output of each laser beam to a different area on the target so that there are regions of overlap (dense) and non-overlap (sparse) of the beams; that Xiang shows multiple laser sources go through a lens at different locations on the lens and do not converge at a point at the lens, that Xiang has multiple laser sources. These are correct but not relevant as the claims do not negate these limitations. 
The applicant then argues that the splitting apparatus of Xiang is an optical grating rotatable about a shaft, or a beamsplitter, but not a diverging lens. The examiner disagrees. It is noted that the rotating shaft corresponds to 141 of Fig. 2 (see ([0076]) for the purpose of increasing the field of view along a horizontal direction and increasing the horizontal angular resolution of the Lidar. The “optical splitting apparatus” of Xiang “comprises at least one of a grating, an optical fiber beam splitter, a plane diffraction grating, a blazed grating, or a lens combination,” [0013], [0122], Claim 6, and “can be configured to refract, reflect, diffract, or interfere light, causing an impinging laser beam is to be divided into a plurality of split laser beams with different propagation directions,” [0122]. For clarity and completeness, and based upon the applicant’s amendment, an additional obviousness type rejection is made.



Election/Restrictions
Applicant's election with traverse of Invention Ic in the reply filed on 12/7/2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Examiner if restriction to one of the inventions were not required.  This is not found persuasive because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.
The requirement is still deemed proper and is therefore made FINAL.

The examined claims are Claims 1, 2, 7, and 8. All other claims are withdrawn from consideration and should be indicated as such on the subsequent claims listings.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, , and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: essential element to perform a shearography measurement if the applicant does not want the shearography to be considered intended use. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Xiang (US 2018/0364334 A1).
Regarding Independent Claim 1, Xiang discloses an optical transmitter (Fig. 1) for shearography (intended use) comprising:
a first beam generator wherein the first beam generator is a laser beam generator that generates a first laser beam along a first beam path (one of 10 in Fig. 1);
a second beam generator wherein the second beam generator is a laser beam generator that generates a second laser beam along a second beam path through the optical transmitter (another one of 10 in Fig. 1); and
a diverger lens within both of the first and second beam paths, wherein the first beam and the second beam through the diverger lens (20 in Fig. 1, [0072], beams diverge) produce an illumination pattern of a beam spread (see Fig. 1) for a shearography measurement (intended use, Note that “used to make a shearography measurement” is only the intended use of the device since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987) ; A recitation of the intended use of the claimed invention must result in a Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as obvious over Xiang (US 2018/0364334 A1).
Regarding Independent Claim 1, Xiang discloses an optical transmitter (Figs 12, 13, 15) for shearography (intended use) comprising:
a first beam generator wherein the first beam generator is a laser beam generator that generates a first laser beam along a first beam path (121a of Figs 12, or one of 511 of Fig. 13, or one of 611 of Fig. 15);
a second beam generator wherein the second beam generator is a laser beam generator that generates a second laser beam along a second beam path through the optical transmitter (121b of Figs 12, or another one of 511 of Fig. 13, or another one of 611 of Fig. 15); and
a diverger within both of the first and second beam paths, wherein the first beam and the second beam through the diverger (211 of Fig. 12, or 520 of Fig. 13, or 620 of Fig. 15) produce an illumination pattern of a beam spread (see Figs 12, 13, 15) for a shearography measurement (intended use, Note that “used to make a shearography measurement” is only the intended use of the device since it has been held that a Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)).
Although the diverger is not explicitly shown as a diverger lens, it is an “optical splitting apparatus” which comprises at least one of (may alternatively be) a grating, an optical fiber beam splitter, a plane diffraction grating, a blazed grating, or a lens combination ([0013], [0122], Claim 6) and “can be configured to refract, reflect, diffract, or interfere light, causing an impinging laser beam is to be divided into a plurality of split laser beams with different propagation directions ([0122]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the diverger be a diverger lens as it server the same purpose, is an equivalent capable of performing the diverger lens function, and a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 7, Xiang discloses the optical transmitter of claim 1 wherein the optical transmitter is carried by a moving platform ([0077], the Lidar may be mounted on an airplane or a vehicle, note that Fig. 2 is a detailed figure of an emitting and receiving Lidar apparatus, that includes the emitting apparatus, i.e. transmitter of Figs 1 and 9-16), wherein the beam spread from the diverger lens (as applied to Claim 1, 211 of Fig. 12, 520 of Fig. 13, or 620 of Fig. 15) appears to originate from a substantially same spatial point despite having been generated from two separate locations due to the moving platform (beams originating from the optical splitting apparatus 211 of Fig. 12, or 520 of Fig. 13, or 620 of Fig. 15 have the same origin point, especially in the region of dense illumination).
Regarding Claim 8, Xiang discloses the optical transmitter of claim 7 wherein the moving platform further comprises:
one of a rotary-winged aircraft, fixed wing aircraft, drone, and lighter than air aircraft (as applied to Claim 7, airplane is a fixed wing aircraft).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Xiang (US 2018/0364334 A1).
Regarding Claim 2, Xiang discloses the optical transmitter of claim 1 wherein the diverger lens is spherical (the lens in Fig. 1 is shown as spherical, described as convex [0072]) and is positioned at an intersection of the first and second beam paths (211 of Figs 12, or 520 of Fig. 13, or 620 of Fig. 15, 211, 520, or 620 positioned at the intersection of the first and second beam paths is “the optical splitting apparatus” which comprises at least one of a grating, an optical fiber beam splitter, a plane diffraction 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the diverger lens be spherical for the purpose of expediting the design and for economical reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,467,122 A and US 6,873,716 B1 disclose the use of a diverger lens in LIDAR mapping from an aircraft vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877